      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 1 of 16



                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE



Rafael Delacruz

    v.                                 Civil No. 18-cv-811-LM
                                       Opinion No. 2020 DNH 103
United States of America


                               O R D E R

    Petitioner, Rafael Delacruz, is serving a 144-month

sentence on three counts of distribution of a controlled

substance (heroin and fentanyl) in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(C).     He is currently housed at the

Strafford County House of Corrections in Dover, New Hampshire.

Delacruz requests that this court grant him compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) based on the

danger posed to his health by the combination of his underlying

medical conditions and the threat of contracting COVID-19 while

incarcerated.     The government concedes that Delacruz has

exhausted his administrative remedies under the statute but

objects to his release.     The court held a video hearing on

Delacruz’s motion on May 28, 2020, at which he and his step-

daughter, Jaileen Irizzary, testified.
         Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 2 of 16



                            STANDARD OF REVIEW

     A court may grant so-called “compassionate release” to a

defendant under 18 U.S.C. § 3582(c)(1)(A).1          The statute

provides, in relevant part, that:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons or upon motion of the defendant after the
     defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse
     of 30 days from the receipt of such a request by the
     warden of the defendant’s facility, whichever is
     earlier, may reduce the term of imprisonment (and may
     impose a term of probation or supervised release with
     or without conditions that does not exceed the
     unserved portion of the original term of
     imprisonment), after considering the factors set forth
     in section 3553(a) to the extent that they are
     applicable, if it finds that—

             (i)   extraordinary and compelling reasons warrant
                   such a reduction

             . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A); see also U.S.S.G. § 1B1.13

(sentencing guidelines policy statement on compassionate

release).




     1 Compassionate release motions are typically filed in
defendants’ criminal cases. Delacruz, however, filed the
instant motion pro se in his civil proceeding under 28 U.S.C. §
2255. This irregularity makes no legal difference to the
court’s analysis. All references to “defendant” in this legal
standard and elsewhere in this order apply equally to Delacruz.

                                      2
      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 3 of 16



    Where, as here, a motion for compassionate release is

properly before the court, the court must determine if the

defendant is eligible for release.      A court may reduce a term of

imprisonment under the compassionate release provision if it:

(1) finds that extraordinary and compelling reasons warrant the

reduction; (2) finds that the defendant is not likely to be a

danger to the safety of any other person or the community; and

(3) considers the sentencing factors outlined in 18 U.S.C. §

3553(a).   See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13; see

also United States v. Sapp, No. 14-CR-20520, 2020 WL 515935, at

*2 (E.D. Mich. Jan. 31, 2020); United States v. Willis, 382 F.

Supp. 3d 1185, 1187 (D.N.M. 2019).      The defendant has the burden

of showing that he is entitled to a sentence reduction.          United

States v. Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020).    And the court has “broad discretion in

deciding whether to grant or deny a motion for sentence

reduction.”   United States v. Paul Gileno, No. 3:19-CR-161-

(VAB)-1, 2020 WL 1307108, at *2 (D. Conn. Mar. 19, 2020)

(internal quotation marks omitted).



                              BACKGROUND

    In August 2017, Delacruz pleaded guilty to three counts of

distribution of a controlled substance (heroin and fentanyl) in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).         United States

                                   3
         Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 4 of 16



v. Rafael Delacruz, 16-cr-00121-LM, (D.N.H. Aug. 18, 2017)

(“Delacruz I”), doc. no. 42 (plea agreement).           On December 1,

2017, the court sentenced Delacruz to 144 months of imprisonment

and six years of supervised release.         Delacruz I, doc. no. 48

(judgment).     In August 2018, Delacruz filed a motion to vacate

his sentence under 28 U.S.C. § 2255, raising several claims

including ineffective assistance of trial counsel.            See doc. no.

1.

     On April 22, 2020, while his § 2255 motion was still

pending, Delacruz, acting pro se, filed the instant motion for

compassionate release under the docket number for his § 2255

proceeding.     Doc. no. 11.     Because Delacruz was represented by

counsel in the § 2255 proceeding, the court allowed counsel to

file a supplemental motion in support of Delacruz’s pro se

motion for compassionate release.         Doc. no. 14.    The court held

a telephone status conference with counsel for both parties on

May 14, 2020.     The parties agreed that as of May 28, 2020,

Delacruz would exhaust his administrative remedies as required

under the compassionate release provision.           See doc. no. 16.

Consequently, the court held a video hearing on the merits of

Delacruz’s compassionate release motion on that date.2



     2 Delacruz subsequently moved to voluntarily dismiss his §
2255 petition (doc. no. 22). The court granted that request.
Endorsed Order (June 9, 2020).

                                      4
      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 5 of 16




                              DISCUSSION

     The court addresses the three prongs of the compassionate

release analysis separately below.


I.   Extraordinary and Compelling Reason

     The court must first consider whether Delacruz has

established an extraordinary and compelling basis for early

release.   Delacruz argues that his history of asthma,

hypertension, and several other underlying health conditions put

him at a substantial risk of experiencing severe illness should

he contract COVID-19.    He also avers that several inmates at

Strafford County House of Corrections have tested positive for

the virus.

     The Commentary to the Sentencing Guidelines Policy

Statement regarding compassionate release identifies four

categories of “extraordinary and compelling reasons” that

justify a sentence reduction: the defendant’s medical condition;

the defendant’s age; the defendant’s family circumstances; and a

catchall category.   U.S.S.G. § 1B1.13, App. Note 1.        Under the

policy statement, a medical condition constitutes an

“extraordinary and compelling reason” if the defendant is

suffering from a terminal illness, or has a serious physical or

medical condition, cognitive impairment, or deteriorating


                                   5
      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 6 of 16



physical or mental health due to age “that substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”       U.S.S.G. § 1B1.13, App.

Note 1(A)(i)-(ii).    The catchall category encompasses any

“extraordinary and compelling reason other than, or in

combination with” the defendant’s medical condition, age, or

family circumstances.    See U.S.S.G. § 1B1.13, App. Note 1(D).

    In the context of the current pandemic, courts have held

that a generalized risk of infection by the virus is not, by

itself, sufficient to constitute an extraordinary and compelling

reason warranting release.     See United States v. Ramirez, No. CR

17-10328-WGY, 2020 WL 2404858, at *3 (D. Mass. May 12, 2020)

(collecting cases).   “On the other hand, a combination of health

and age factors that put a prisoner at a substantially higher

risk due to COVID-19 along with a documented risk of the disease

in the facility where the prisoner is incarcerated may

demonstrate extraordinary and compelling reasons to reduce the

prisoner’s sentence.”    United States v. Bischoff, No. 17-CR-196-

JD, 2020 WL 2561423, at *2 (D.N.H. May 19, 2020) (collecting

cases in support).

    Hypertension and moderate to severe asthma are both health

conditions that put an individual at higher risk for

complications from COVID-19.     The Centers for Disease Control

                                   6
         Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 7 of 16



and Prevention (“CDC”) has recognized that people with either of

these conditions fall within the high-risk population.3

Likewise, many courts have recognized that both hypertension and

asthma place individuals in the high-risk category and

constitute extraordinary and compelling reasons supporting a

prisoner’s release during the current pandemic.           See, e.g.,

Harrell v. United States, No. CR 13-20198, 2020 WL 2768883, at

*3 (E.D. Mich. May 28, 2020) (holding that even “well managed”

hypertension in connection with other medical risk factors

constitutes extraordinary and compelling reason); United States

v. Jackson, No. 1:19-CR-00492 (RA), 2020 WL 2759601, at *2

(S.D.N.Y. May 26, 2020) (collecting cases holding that asthma

and hypertension are compelling bases for compassionate

release); United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020

WL 1916773, at *3 (D. Conn. Apr. 20, 2020) (finding that

“chronic asthma” put inmate at increased risk).

     Delacruz has demonstrated that he suffers from hypertension

and asthma.     Delacruz’s Bureau of Prisons’ (“BOP”) medical

records indicate that he has a current diagnosis of



     3 CDC, Groups at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html#serious-heart-conditions,
(last visited June 8, 2020) (listing people with moderate to
severe asthma and people with “serious heart conditions”
including hypertension as being at high risk for severe illness
from COVID-19).

                                      7
         Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 8 of 16



hypertension.     Doc. no. 17-1 at 3, 17-4 at 5.        He takes several

medications to control this condition.          Doc. no. 17-4 at 8.      And

in both 2018 and 2019, BOP medical staff prescribed him

nitroglycerin tablets for chest pain that accompanied his

hypertension.     See doc. no. 17-2 at 5, 17-3 at 9.

    Delacruz also has a history of asthma beginning in about

2012.    He testified that he was hospitalized twice for asthma

attacks—once in 2010 and once in 2012—and his BOP medical

records confirm that history.        See doc. no. 17-2 at 58, 63-64.

His BOP records further indicate that he was prescribed an

albuterol inhaler at some point in the past.           See doc. no. 17-3

at 11.    His step-daughter’s testimony that he suffers from “bad

asthma” corroborates this evidence.         Although BOP records

indicate that Delacruz’s asthma is in “remission,” Delacruz

testified that he currently experiences asthma symptoms,

including fatigue, occasional shortness of breath, and excessive

coughing because he is not receiving proper treatment while at

the Strafford County House of Corrections.

    The court need not determine just how severe Delacruz’s

asthma is when properly treated.          Even assuming his asthma is

mild, that condition in combination with his hypertension make

him a high-risk inmate who is more likely to experience severe

illness from COVID-19 should he catch it.          See Harrell, 2020 WL



                                      8
          Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 9 of 16



2768883, at *3 (finding extraordinary and compelling reason

supporting release because even assuming defendant’s conditions

did not “independently and perfectly fit the definition of

severity, as outlined by the CDC, his conditions still

exacerbate each other, placing him in a much more vulnerable

position”); see also United States v. Hilow, No. 15-CR-170-JD,

2020 WL 2851086, at *4 (D.N.H. June 2, 2020) (finding

extraordinary and compelling reason based on defendant’s

combination of chronic health issues, including mild asthma,

hypertension, high cholesterol, prediabetes, and borderline

obesity).      Additionally, Strafford County House of Corrections

has seen at least two detainees test positive for COVID-19 and

one positive staff member.4         These conditions considered together

serve as an extraordinary and compelling reason supporting

Delacruz’s release.


II.   Dangerousness

      The court must next consider whether, if released, Delacruz

is likely to pose a danger to the safety of any other person or

the community.       See U.S.S.G. § 1B1.13(2); 18 U.S.C. § 3142(g).

Relevant factors include the nature of Delacruz’s offense, his



      4Kyle Stucker, Foster’s Daily Democrat, 2nd Strafford
County jail ICE detainee has coronavirus,
https://www.fosters.com/news/20200520/2nd-strafford-county-jail-
ice-detainee-has-coronavirus (last visited June 8, 2020).

                                       9
      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 10 of 16



history and characteristics, and the nature of the danger he

might pose to a specific person or the community at large.             See

18 U.S.C. § 3142(g).

    The crimes for which Delacruz is currently incarcerated are

serious drug-trafficking offenses.       Delacruz pleaded guilty to

distributing heroin and fentanyl in three hand-to-hand sales to

two different confidential sources.       Delacruz I, doc. no. 42.

The danger posed by trafficking such potent controlled

substances is illustrated by the fact that law enforcement has

evidence showing that Delacruz may have supplied drugs that

ultimately resulted in the death of two individuals by suspected

drug overdose.   Delacruz I, doc. no. 44 at 5 (presentence

investigation report).

    Further evidencing his dangerousness, Delacruz possessed a

firearm while engaged in drug distribution.        When officers

executed a warrant to search Delacruz’s residence after his

arrest, they discovered a Ruger P95 9 mm handgun with a loaded

magazine.   Delacruz I, doc. no. 44 at 5-6.       Law enforcement

later determined that the firearm was stolen.         Delacruz I, doc.

no. 44 at 6.

    Delacruz’s federal drug offenses committed in 2015 and 2016

were not his first drug-trafficking convictions.         In 1996,

Delacruz was convicted of several state misdemeanor drug

offenses, including possession with intent to distribute heroin.

                                   10
      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 11 of 16



Delacruz I, doc. no. 44 at 8-9.      In 2001, Delacruz was convicted

of two state felony-level drug-trafficking offenses.          Delacruz

I, doc. no. 44 at 9-10.     The conduct underlying those state

convictions (distribution and possession with intent to

distribute heroin and cocaine) appears to be very similar to his

federal drug offenses.     Delacruz I, doc. no. 44 at 9-10.       Based

on those two prior felony-level drug-trafficking offenses, this

court sentenced Delacruz as a career offender.

    Delacruz’s criminal history is troubling both because of

its escalating nature (e.g. misdemeanor drug charges to state

felony-level drug charges to federal drug distribution charges,

culminating in career offender status) and the failure of

Delacruz’s sentences for these prior crimes to deter him from

engaging in further drug-trafficking activity.         The court also

notes that Delacruz does not appear to be “aging out” of

criminal activity.    He committed the federal drug-trafficking

offenses when he was 53 years old.       For all these reasons, the

court finds that Delacruz is likely to pose a danger to the

community if released.     This finding weighs heavily against his

release.



III. Sentencing Factors

    Finally, the court must consider whether a reduction in

Delacruz’s sentence is consistent with the sentencing factors

                                   11
      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 12 of 16



outlined in 18 U.S.C. § 3553(a) to the extent they are

applicable.   See 18 U.S.C. § 3582(c)(1)(A).       Specifically, the

court will consider whether the § 3553(a) sentencing factors

support a reduction in Delacruz’s sentence, or, alternatively,

whether they outweigh any “extraordinary and compelling reasons”

supporting release and compel denial of the motion.          See, e.g.,

United States v. Webster, No. 3:91CR138 (DJN), 2020 WL 618828,

at *6 (E.D. Va. Feb. 10, 2020); Ebbers, 2020 WL 91399, at *7.

    Because Delacruz has hypertension and asthma that place him

at high risk for severe illness or death should he contract

COVID-19, he has established an extraordinary and compelling

reason supporting his release.      The court finds, however, that

consideration of the sentencing factors outweighs that reason in

this case.

    First, as discussed in detail above, Delacruz is likely to

pose a danger to the community if released.        Indeed, his

criminal history demonstrates that he has continued to engage in

criminal activity over the course of his life despite multiple

convictions and periods of incarceration.        Thus, requiring

Delacruz to serve the remainder of his sentence is consistent

with the goals of “afford[ing] adequate deterrence to criminal

conduct” and “protect[ing] the public from further crimes of the

defendant.”   18 U.S.C. § 3553(a)(2)(B)-(C).



                                   12
         Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 13 of 16



    Second, the court finds that reducing Delacruz’s sentence

would not be consistent with the sentencing factors because he

has only served approximately half of his 12-year sentence.               In

evaluating whether reducing a defendant’s sentence is consistent

with the § 3553(a) sentencing factors, a district court may

consider how much of defendant’s sentence he has already served.

See United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir.

2020); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir.

2020).     For example, in Chambliss, the Fifth Circuit affirmed

the district court’s denial of compassionate release where the

district court relied heavily on the fact that the defendant had

served only 14 years of his 30-year sentence.            Chambliss, 948

F.3d at 694.      The district court reasoned that, even though

defendant would not pose a danger if released and his terminal

illness qualified as an extraordinary and compelling reason,

releasing defendant after he served less than half of his

lengthy sentence would minimize the impact and seriousness of

his offense.      Id.   The Fifth Circuit affirmed that reasoning as

an appropriate use of discretion.          Id.

    Here, Delacruz’s projected release date is September 12,

2026.     He has therefore served about half of his 12-year

sentence.     Given the nature of his crimes and the time he has

left to serve, the court finds that a reduction of his sentence

to time served would minimize the impact and seriousness of his

                                      13
      Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 14 of 16



offenses.    Put differently, the court finds that requiring

Delacruz to serve the remainder of his sentence would “reflect

the seriousness of the offense” and “provide just punishment.”

18 U.S.C. § 3553(a)(2)(A).

    This is especially true because Delacruz was already the

beneficiary of a substantial downward variance.         At his

sentencing, the court stated, and the parties agreed, that

Delacruz’s guidelines sentencing range was 188 to 235 months.

Delacruz I, doc. no. 54 at 19-20 (sentencing transcript).              The

court, however, varied downward to a sentence of 144 months to

honor the parties’ stipulation to that sentence in the plea

agreement.   Delacruz I, doc. no. 54 at 26-27.        Given that

Delacruz has six years remaining on his already reduced

sentence, a further reduction in his sentence is not warranted

in light of the § 3553(a) factors.       See Chambliss, 948 F.3d at

694; see also United States v. Mackenzie, ___ F. Supp. 3d ___,

2020 WL 2104786, at *3 (D. Mass. May 1, 2020) (denying

compassionate release in part because defendant had 40 months

left to serve on an 144-month sentence); United States v.

Butler, No. 19 CR. 834-10 (PAE), 2020 WL 1689778, at *3

(S.D.N.Y. Apr. 7, 2020) (denying compassionate release because

releasing defendant when he had served only 15 months of a 60-

month sentence would “disserve” the § 3553(a) factors).



                                   14
       Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 15 of 16



      In sum, the court finds that a consideration of the §

3553(a) factors outweighs Delacruz’s extraordinary and

compelling reason and compels a denial of his request for

compassionate release.



IV.   Recommendation to BOP for Home Confinement

      As an alternative form of relief, Delacruz’s motion appears

to request that he be placed on home confinement for the

remainder of this sentence under 18 U.S.C. § 3624(c) as modified

by the CARES Act § 12003(b)(2).       The court does not have the

authority to order home confinement under § 3624, even as

modified by the CARES Act; only BOP has that authority.           See 18

U.S.C. §§ 3621(b), 3624(c)(2); Tapia v. United States, 564 U.S.

319, 331 (2011).     The court may, however, make a judicial

recommendation to BOP for home confinement.         See 18 U.S.C. §

3621(b)(4); United States v. Best, No. 5:16-CR-236-FL, 2019 WL

5608856, at *1 (E.D.N.C. Oct. 30, 2019).         Construing Delacruz’s

request as one for a judicial recommendation that BOP release

him to home confinement, the court denies that request for the

same reasons it has denied Delacruz’s motion for compassionate

release.




                                    15
       Case 1:18-cv-00811-LM Document 23 Filed 06/17/20 Page 16 of 16




                                CONCLUSION

      For the foregoing reasons, the court denies with prejudice

Delacruz’s motion for compassionate release (doc. no. 11).              The

court directs the Clerk’s Office to docket a copy of this order

in Delacruz’s criminal case, Delacruz I, 16-cr-00121-LM.           In

accordance with this order, the court directs the Clerk’s Office

to close the case.

      SO ORDERED.


                                   __________________________
                                   Landya McCafferty
                                   United States District Judge

June 17, 2020

cc:   Counsel of Record.




                                    16
